WARNER, J.
The error assigned to the judgment of the Court below in this case, is in overruling the motion for a new trial. There was no error' in the refusal of the Court to continue the case *on the showing made therefor by the defendant, inasmuch as he did not state what facts he expected to prove by the absent witness, so that the Court could judge of the materiality thereof. There is sufficient evidence in the record to sustain the verdict, if the jury believed the witnesses, and they were the exclusive judges as to their credibility, and as to. the weight to which their testimony was entitled, and in such cases, if in our judgment the verdict was against the weight of the evidence, yet not so decidedly and strongly against the weight of the evidence as to make the verdict illegal, we should not control the discretion of the Court below in refusing to grant a new trial.
Let the judgment of the Court below be affirmed.